On the Merits.
SOMMERVILLE, J.
Plaintiffs, having recently attained their majority, alleging *475themselves to be the owners of two-fifths of an undivided half of a certain piece of timber swamp land in the possession of defendant, bring this petitory action, and ask that they be declared the owners of two-tenths of the whole of said property. They allege that their mother, as natural tutrix, in the course of the administration of their property inherited from their father, illegally and without authority sold their interests in said property to the author of defendant; that the sale was null and void; that defendant has held their property in bad faith; and that it is responsible to them for the value of the manufactured lumber taken from said land.
Defendant answered that it had a good and vaiid title, and there was judgment in its favor. Plaintiffs have appealed.
[3] The evidence in the record discloses that plaintiffs inherited a two-fifths interest in an undivided one-half of certain property which had been owned by their deceased father with Lezin Becnel as a co-owner; that Lezin Becnel, the co-owner, was unwilling to longer hold the property in indivisión; and that he demanded of the tutrix of plaintiffs and of the major heirs, their brothers, that the property be sold to effect a partition. Thereupon the tutrix went into court and asked for the convocation of a family meeting to pass upon the terms and conditions of the proposed sale. Her petition to the court closes with the following prayer:
“Wherefore petitioner prays that a family meeting be ordered to be held, to be composed , of George Henry Tassin, Prosper Mialaret, Laurent M. Martin, Louis Daveny Perret, and Eaustin Rodrigue, the nearest relatives and friends of said minors living in the parish of St. John the Baptist, to advise whether it would be to the interest of said minors that their' interest in said property be sold a.t private sale to effect said partition, and to fix the terms and conditions of such sale, and to appraise said property. And for general relief.”
Plaintiffs allege that the Suit above referred to1 was not an action for partition; yet they argue that the requirements of a judicial partition have not been complied i with in the sale of their property.
The petition bears none of the elements of a partition suit; there is no defendant named ; and there is no citation prayed for; no judgment is asked for against any one, condemning the sale of property. The proceeding was evidently taken under the provision of Act No. 25 of 1878, p. 47, which authorizes the [private sale of property held by minors in common with other persons; and the sale in this case was made privately, and not under the provision of the Code on the subject of partition suits. The purpose of this statute is to dispense with a judicial partition of particular property wherein minors have an interest, as had been required by article 1323 of the Revised Civil Code, and to substitute thereof a private sale, on the application of the tutor for the convocation of a family meeting to advise upon the sale. The statute protects the minor co-owners'by requiring the appraisement to be made by a family meeting, composed of the relatives or friends of the minor, on the approval of the probate judge; and a sale for not less than' the appraised value, and on the terms fixed by the family meeting. If the major co-owner is willing to sell on the basis thus fixed, the whole property may be sold at private sale. Where the whole property is sold to a third person, the tutor and the major heir and the co-owner must necessarily join in making the deed of conveyance of the property.
The act provides:
“When two or more persons, some or all of whom are minors, hold property in common, and it is the wish of any one of them, or, if a minor represented by his tutor or tutrix, to effect a partition on the advice of a family meeting, duly convened according to law, to represent the minor or minors, said property may be sold at private sale for its appraised value, said appraisement to be made and the terms of said sale to be fixed by the family meeting, and said proceedings to be homologated by the judge of *477probates of the parish in which the said minor resides.”
Plaintiffs set forth 16 different objections in their petition to the sale of their property by their mother and tutrix in the year 1893; but, as many of the objections alleged could only apply to a sale made of minors’ property under the provisions of the Code, and not under Act No. 25, 1878, p. 47, it is not necessary to discuss them all in this opinion.
In the case of Duruty v. Musacchia, 42 La. Ann. 357, 7 South. 555, we say • in the syllabus :
“The act of 1878, authorizing the sale of property owned in part by minors at private sale, does not require the fulfillment of the prerequisites for a judgment in partition at public auction of property, in which minors are concerned as co-owners.
“The consent of the co-proprietor of age, and that of a family meeting on behalf of the minors, with the concurrence of the tutor and the homologation of the proceedings by the court, authorize the sale of the property at private sale.”
And we further say in the body of the opinion:
“We held that the formalities for the sale of the property of minors at private sale had been observed, and deemed the statement sufficient to determine the issue on that point.
“In the case of Bruhn v. Association, 42 La. Ann. 481 [7 South. 556], decided this day, in which the proceeding was a kindred one, we ag;ain hold that a sale of property, of which minors are part owners, can take place without being preceded by a formal judgment, as is provided for in partition suits for a sale at public auction.
“It is enough, where the co-proprietors agree, that the family meeting find the necessity or propriety of the sale advantageous to the minors, and that, with the concurrence of 'the tutor, the court homologates the deliberations and orders the sale, for the price fixed by the family meeting.”
In the case at bar, all the formalities embraced in Act No. 25 of 1878 were complied with. There was a family meeting which preceded the sale, held under an order of a competent court, which recognized the necessity and propriety of the sale, and that it was advantageous to the minors. This finding was concurred in by the undertutor; and the proceedings were,- with the concurrence of the tutor, duly homologated, and the sale was ordered by the court.
[4] Plaintiffs further urged that it was not alleged anywhere,. or proved, that the property was indivisible in kind, and that the sale of their property was therefore null. This is a codal requirement in a judicial partition. It is not required by the terms of Act No. 25, 1878. And the reference by plaintiffs to the case of Kaffie v. Wilson, 130 La. 350, 57 South. 1001, does not sustain the point. A judicial partition was under discussion in that ease. And, again, they refer to Trahan v. Wilson, 130 La. 541, 58 South. 178, where we say:
“A sale of property to effect a partition could not be ordered without proof of its indivisibility in kind,” while ruling upon a judicial partition.
But in the case of Carrollton Land Co. v. Eureka Homestead, 119 La. 692, 44 South. 434, in speaking of the Dauterive Case, we say:
“It is contended by the defendant that the court ordered the property” sold “without the fact having been established that a partition in kind could not be made.”
In the Dauterive Case, it was urged that the property sold was divisible in kind. Answering the objection, the court said:
“It is, we think, the province of the meeting to consider that and all other questions touching the advantage vel non of the sale. Their action, when approved, must be accepted as conclusive.”
We further hold in Dauterive v. Shaw, 47 La. Ann. 882, 17 South. 345:
“The Act No. 25 of 1878 authorizes the sale of a minor’s property at private sale, when, on the tutor’s application, a family meeting advises the sale, appraises the property, fixes the terms, and the proceedings of the meeting are approved by the judge. * * * Under the statute and the adjudication there was no necessity for any suit, and hence no necessity for any discussion of the old question of the jurisdiction of partition suits.”
*479The sale in this case is not predicated upon a judgment of court ordering a partition, but upon a proces verbal of a family meeting, the consideration by that meeting of all questions, including divisibility in kind, and the conclusion of that family meeting, to the effect that it was to the interest of the minors that their property should be sold at private sale, to effect a partition. These findings were approved and homologated by the court •some 20 years since. The purchase price was paid, and the property is now in the hands of an innocent third party who has paid value therefor, and who holds under a valid title.
In Dauterive v. Shaw, 47 La. Ann. 882, 17 South. 345, we further say:
“We do not think that the proceedings of a family meeting and the judgment of homologation on which a third party has bought and paid the price can be avoided on this ground. Our jurisprudence, we think, maintains titles of purchasers in good faith, based on judgments 'homologating the proceedings of family meetings, directing the sale .of minors’ property. See Lalanne’s Heirs v. Moreau, 13 La. 431; Succession of Jacob Hawkins, 35 La. Ann. 593.”
Reference to Act No. 25 of 1878 will show that there is no requirement that the property shall be indivisible in kind; and in .amending and re-enacting said act in 1912 (No. 50, p. 59), the Legislature has not seen proper to change the law in this respect.
The objects had in mind by the Legislature ■in amending said act was to make clear the two propositions which had been debated and passed upon by the courts, to the effect that the whole of the property held in indivisión, .and not only the interest of the minor, or minors, should be sold; and that a co-owner might purchase the interest of minors in such property when sold.
The act proceeds as follows:
“When two or more persons, some or all of whom are minors, hold property in common and it is the wish of a co-owner or co-owners, or of -a minor, or minors, represented by his, her, or .their tutor or tutrix, on the advice of a family meeting, duly convened according to law, to represent said minor or minors, to effect a partition of the property held in common, the whole of said property may be sold at private sale for its appraised value, said appraisement to be made and the terms of said sale to be fixed by a family meeting, duly convened for that purpose, or the co-owner or co-owners may purchase the entire interest of said minor or minors at private sale for its appraised value, said appraisement of the interest of said minor or minors to be made and the terms of said sale to be fixed by the family meeting convened for that purpose and said proceedings to be approved and homologated by the judge of the district court of the parish in which the said minor or minors resides.”
Plaintiffs refer us to the case of Heirs of Mallard v. Dejan, 45 La. Ann. 1270, 14 South. 238. In that case there was no order of court based upon the advice and recommendation of a family meeting, for the sale of the property involved. It was advertised for sale by agreement among the major heirs and the tutor. Before the day of sale, an order was obtained for the sale of the minors’ property at private sale, under Act No. 25 of 1878. But the property was sold at public auction. And we there held that the advertisement and sale were illegal, and not authorized.
[5] Another objection is that the undertutor had removed from the parish where he had been qualified to serve, and where the property of plaintiffs, the minors, was located at the time of the family meeting. We are asked to hold that because the undertutor, after qualifying, had removed from the parish of the probate court to another parish of the state, that his office was thereby vacated. Under article 306, G. C. :
“All the causes of incapacity, exclusion and removal mentioned above, apply likewise to the undertutor, except insolvency and indebtedness to the minor or minors.”
And the removal by the tutor from one parish of the state to another parish is not a cause for removal of said tutor from his office. Besides, the appointment of a tutor, or undertutor, cannot be attacked collaterally.
[6] The next objection urged is that the *481judgment ordered the sale only of the minors’ interests in the property, and not the sale of the whole property. We have heretofore held that property owned in conjunction with minors could he sold at private sale only in its entirety. And the whole of the property involved was sold in this case. The judgment of the court, homologating the deliberations of the family meeting, authorized and empowered the tutrix of plaintiffs “to sell at private sale, at a price not less than $2.50 an acre, the share of said minors in the property hereinafter described, in accordance with the advice and recommendations of said family meeting.” Of course, the tutrix of the minors could only sell that undivided interest in the property owned by the minors; and she petitioned the court for the convocation of a family meeting to authorize her “to sell their share in said property at private sale to effect a partition by the division of the price of such sale.” The entire proceedings show that it was the intention of the tutrix of the minors, and of the other owners in indivisión of the property, to sell the whole of that property, and to partition the proceeds among them. This was done.' The whole property was sold; and the proceeds were partitioned according to the .jurisprudence of the state,, and, also in accordance with the act of 1912, No. 50.
Another objection urged is that the proceedings for the convocation of the family meeting to authorize the sale and fix the terms thereof do not set forth any legal reason for the sale of petitioners’ property. This charge is not borne out by a reference to the petition of the tutrix, which recites that:
“The said co-owners of said minors wish to have a partition of said property with a view to selling their share of same, and that it would be to the interest of the said minors that petitioner be authorized to sell their share in said property at private sale to effect a partition by. a division of the price of such sale; that mode of effecting such partition being more convenient and expeditious and less expensive.”
These reasons were sufficient for the members of the family meeting and for the judge to approve their deliberations and to order the sale of the property; and they are sufficient in law.
Another objection urged is that the interest of the petitioners in the property, under the circumstances, could not have been alienated except by public sale. Act No. 25, 1878, makes a contrary provision.
The next ground urged is that:
“The petition filed by Mrs. Leonie Provosty Becnel in her capacity as tutrix was not an ac-. tion for partition, and that the proceedings thereunder were null.”
This objection has already been answered in this opinion.
[7] The next objection is that:
“The tutrix had no right to delegate, to another, authority to sell the minors’ property and to receive the purchase price.”
The judge a quo disposes of this point in the following language:
“As to the question that a tutor cannot act through an agent, plaintiffs’ counsel quotes article 351 of the Revised O. 0., half of the first line of the first paragraph, which reads as follows, ‘A tutor administers by himself alone,’ but fails to quote the second paragraph of the same article, which provides, ‘He’ (the tutor) ‘can, on his own responsibility, act by an attorney in fact, in places distant from his residence.’
“The court gathers from the evidence that, at the time of the passing of the act of sale to J. D. Willis in the city of New Orleans, Mrs. Leonie Provosty Becnel had left the parish of St. John the Bantist, and was living and residing with relatives in the parish of Pointe Coupee, away from and in a parish distant from the city of New Orleans.”
[8] Plaintiffs next allege that they have not received any portion of the selling price of their property. They offered no evidence to sustain this allegation; and, as their interest in their father’s succession was small, it is very likely that this money was spent for their sustenance and support during the long *483years of their minority, in the absence of any charge of fraud on the part of their mother, their tutrix, and of the major brother, who received the selling price of the property, under written authority from his mother. Besides, it is not incumbent upon the purchaser of property at private sale, under an order of court homologating the proceedings and procés verbal of a family meeting recommending the sale of minors’ property to effect a partition, to follow the purchase price which he paid to the tutrix, or her agent, and see that the tutrix turns the amount over to the minorá1.
• Plaintiffs attempt to support this claim by showing that their mother, as tutrix, rendered no account, and that the terms of article 1345, O. 0., were not carried out. The tutrix is now dead, and not able to explain why she failed to file an account; perhaps, the reason was that she had nothing to account for, and nothing to turn over to the minors. And article 1345, C. 0., has reference to judicial partitions. It has no application to the sale in this ease.
Judgment affirmed.